Deen, Judge.
The decision of this court in the present case reversing the judgment of the trial court (Fordham v. Bateman, 130 Ga. App. 795 (204 SE2d 494)) having been reversed by the Supreme Court (Bateman v. Fordham, 232 Ga. 520), our decision is hereby vacated and the judgment of the trial court is affirmed in accordance with the decision of the Supreme Court in this case.

Judgment affirmed.


Bell, C. J., Eberhardt, P. J., Pannell, P. J., Quillian, Evans, Clark, Stolz and Webb, JJ., concur.